Case 1:17-cv-01292-LPS Document 39 Filed 11/17/20 Page 1 of 19 PageID #: 1036




                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE


HEfilt!IONE KELLY IVY WINTE~
       f/k/ a David Allem.andi,

                        Petitioner,

       v.                                           Civ. Act. No. 17-1292-LPS

ROBERT MAY, Wru:den, and
ATTORNEY GENERAL OF THE
STATE OF DELAWARE,

                        Respondents. 1




                                MEMORANDUM OPINION


Hennione Kelly Ivy Winter. Pro se Petitioner.

Kathryn J. Garrison, Deputy Attomey General of the Delawru:e Department of Justice, Wilmington,
Delawru:e. Attomey for Respondents.




November 16, 2020
Wilmington, Delawru:e

1
Wru:den Robert May replaced former Wru:den Dana Metzger, an original patty to the case. See Fed.
R. Civ. P. 25(d).
Case 1:17-cv-01292-LPS Document 39 Filed 11/17/20 Page 2 of 19 PageID #: 1037




I.     INTRODUCTION

        Pending before the Court is an Application for a Writ of Habeas Corpus Pursuant to 28

U.S.C. § 2254 and Amended Application (hereinafter collectively referred to as the "Petition") filed

by Petitioner Hermione Kelly Ivy Winter ("Petitioner").2 (D.I. 1; D.I. 10) The State filed an Answer

in Opposition, to which Petitioner filed a Reply. (D.I. 19; D.I. 26) For the reasons discussed, the

Court will dismiss the Petition.

II.     BACKGROUND

        Delaware State Police arrested and charged Petitioner on September 6, 2013 after

Petitioner's six-year-old daughter disclosed to her mother that Petitioner had sexually assaulted her

on multiple occasions when she was four and five. (D.I. 17-9 at 4-7) On April 10, 2014, Petitioner

pled guilty to second degree rape and continuous sexual abuse of a child (as lesser included offenses

of first degree rape). (D.I. 17-9 at 12-13) The Superior Court sentenced Petitioner as follows:

(1) for the continuous sexual abuse of a child conviction, to twenty-five years of Level V

incarceration (with credit for 216 days previously served), suspended after five years for twenty years

of Level III probation; and (2) for the second degree rape conviction, to twenty-five years at Level

V, suspended after fifteen years and successful completion of the Transitions Sex Offender Program

for one year of Level IV confinement, followed by eight years of Level III probation. (D.I. 17-6 at

8-9) Petitioner did not appeal her convictions or sentences.

        In July 2014, Petitioner filed in the Superior Court a motion for postconviction relief

pursuant to Delaware Superior Court Criminal Rule 61 ("Rule 61 motion"). (D.I. 17-9 at 37-42)


2Fetitioner changed her name to Hermione Winter on December 18, 2017, and now identifies as a
woman. See Winter v. State, 191 A.3d 291 (fable), 2018 WL 3569960, at *1 (Del. Jul. 24, 2018); Winter
v. Mills, 198 A.3d 724 (fable), 2018 WL 1475799, at *1 (D. Del. Mar. 26, 2018).
Case 1:17-cv-01292-LPS Document 39 Filed 11/17/20 Page 3 of 19 PageID #: 1038




The Superior Court appointed counsel to represent Petitioner in the Rule 61 proceeding and, after

reviewing the Rule 61 motion, defense counsel's Rule 61 affidavit, Petitioner's reply to the Rule 61

affidavit, and the State's response, the Superior Court denied the Rule 61 motion on October 2,

2015. (D.I. 17-6 at 17-28; D.I. 19 at 2) Petitioner appealed, and the Delaware Supreme Court

affirmed the Superior Court's judgment. See Allemandi v. State, 151 A.3d 448 (fable), 2016 WL

6648729 (Del. Nov. 9, 2016).

III.    GOVERNING LEGAL PRINCIPLES

       A. Exhaustion and Procedural Default

       Absent exceptional circumstances, a federal court cannot grant habeas relief unless the

petitioner has exhausted all means of available relief under state law. See 28 U.S.C. § 2254(b);

O'Sullivan v. Boerckel, 526 U.S. 838, 842-44 (1999); Picard v. Connor, 404 U.S. 270,275 (1971). The

AEDPA states, in pertinent part:

                An application for a writ of habeas corpus on behalf of a person in
                custody pursuant to the judgment of a State court shall not be granted
                unless it appears that -

                (A) the applicant has exhausted the remedies available in the courts of
                the State; or

                (B)(i) there is an absence of available State corrective process; or
                   (ii) circumstances exist that render such process ineffecti-ve to
                   protect the rights of the applicant.

28 u.s.c. § 2254(b)(1).

       The exhaustion requirement is based on principles of comity, requiring a petitioner to give

"state courts one full opportunity to resolve any constitutional issues by invoking one complete

round of the State's established appellate review process." O'Sullivan, 526 U.S. at 844-45; see Werts v.

Vaughn, 228 F.3d 178, 192 (3d Cir. 2000). A petitioner satisfies the exhausti<;>n requirement by


                                                   2
Case 1:17-cv-01292-LPS Document 39 Filed 11/17/20 Page 4 of 19 PageID #: 1039




demonstrating that the habeas claims were "fairly presented" to the state's highest court, either on

direct appeal or in a post-conviction proceeding, in a procedural manner permitting the court to

consider the claims on their merits. See Bell v. Cone, 543 U.S. 447,451 n.3 (2005); Castille v. Peoples,

489 U.S. 346,351 (1989).

        A petitioner's failure to exhaust state remedies will be excused if state procedural rules

preclude him from seeking further relief in state courts. See Lines v. Larkins, 208 F.3d 153, 160 (3d

Cir. 2000); Teague v. Lane, 489 U.S. 288, 297-98 (1989). Although treated as technically exhausted,

such claims are nonetheless procedurally defaulted. See Lines, 208 F.3d at 160; Coleman v. Thompson,

501 U.S. 722, 750-51 (1991). Similarly, if a petitioner presents a habeas claim to the state's highest

court, but that court "clearly and expressly'' refuses to review the merits of the claim due to an

independent and adequate state procedural rule, the claim is exhausted but procedurally defaulted.

See Coleman, 501 U.S. at 750; Hanis v. Reed, 489 U.S. 255, 260-64 (1989).

        Federal courts may not consider the merits of procedurally defaulted claims unless the

petitioner demonstrates either cause for the procedural default and actual prejudice resulting

therefrom, or that a fundamental miscarriage of justice will result if the court does not review the

claims. See McCandless v. Vaughn, 172 F.3d 255, 260 (3d Cir. 1999); Coleman, 501 U.S. at 750-51. To

demonstrate cause for a procedural default, a petitioner must show that "some objective factor

external to the defense impeded counsel's efforts to comply with the State's procedural rule."

Murray v. Carner, 477 U.S. 478,488 (1986). To demonstrate actual prejudice, a petitioner must show

"that [the errors at trial] worked to his actual and substantial disadvantage, infecting his entire trial

with error of constitutional dimensions." Id at 494.

        Altematively, a federal court may excuse a procedural default if the petitioner demonstrates

that failure to review the claim will result in a fundamental miscarriage of justice. See Edwards v.

                                                     3
Case 1:17-cv-01292-LPS Document 39 Filed 11/17/20 Page 5 of 19 PageID #: 1040




Carpenter, 529 U.S. 446,451 (2000); Wengerv. Frank, 266 F.3d 218,224 (3d Cir. 2001). A petitioner

demonstrates a miscarriage of justice by showing a "constitutional violation has probably resulted in

the conviction of one who is actually innocent." Mun-ay, 477 U.S. at 496. Actual innocence means

factual innocence, not legal insufficiency. See Bouslry v. United States, 523 U.S. 614, 623 (1998). In

order to establish actual innocence, the petitioner must present new reliable evidence - not

presented at trial - that demonstrates "it is more likely than not that no reasonable juror would have

found petitioner guilty beyond a reasonable doubt." House v. Bell, 547 U.S. 518, 537-38 (2006); see

Sweger v. Chesnry, 294 F.3d 506, 522-24 (3d Cir. 2002).

        B. Standard of Review

        If a state's highest court adjudicated a federal habeas claim on the merits, the federal court

must review the claim under the deferential standard contained in 28 U.S.C. § 2254(d). Pursuant to

28 U.S.C. § 2254(d), federal habeas relief may only be granted if the state court's decision was

"contrary to, or involved an unreasonable application of, clearly established federal law, as

determined by the Supreme Court of the United States," or the state court's decision was an

unreasonable determination of the facts based on the evidence adduced in the trial. 28 U.S.C.

§ 2254(d)(1) & (2); see also Williams v. Taylor, 529 U.S. 362,412 (2000);Appel v. Horn, 250 F.3d 203,

210 (3d Cir. 2001). A claim has been "adjudicated on the merits" for the purposes of28 U.S.C.

§ 2254(d) if the state court decision finally resolves the claim on the basis of its substance, rather

than on a procedural or some other ground. See Thomas v. Horn, 570 F.3d 105, 115 (3d Cir. 2009).

The deferential standard of§ 2254(d) applies even "when a state court's order is unaccompanied by

an opinion explaining the reasons relief has been denied." Hanington v. "Richter, 562 U.S. 86, 98

(2011). As explained by the Supreme Court, "it may be presumed that the state court adjudicated



                                                    4
Case 1:17-cv-01292-LPS Document 39 Filed 11/17/20 Page 6 of 19 PageID #: 1041




the claim on the merits in the absence of any indication or state-law procedural principles to the

contrary." Id. at 99.

        Finally, when reviewing a habeas claim, a federal court must presume that the state court's

determinations of factual issues are correct. See 28 U.S.C. § 2254(e)(1). This presumption of

correctness applies to both explicit and implicit findings of fact, and is only rebutted by clear and

convincing evidence to the contrary. See 28 U.S.C. § 2254(e)(1); Campbell v. Vaughn, 209 F.3d 280,

286 (3d Cir. 2000); Miller-El v. Cockrell, 537 U.S. 322,341 (2003) (stating that clear and convincing

standard in§ 2254(e)(1) applies to factual issues, whereas unreasonable application standard of

§ 2254(d)(2) applies to decisions on merits).

IV.     DISCUSSION

        Petitioner timely filed the § 2254 Petition presently pending before the Court, which asserts

the following three grounds for relief: (1) defense counsel provided ineffective assistance by failing

to have Petitioner evaluated by a psychiatrist prior to pleading guilty; (2) defense counsel forced

Petitioner to enter a guilty plea; and (3) Petitioner is actually innocent of the charges and defense

counsel failed to investigate evidence of her innocence. (D.I. 1; D.I. 10)

        A.      Claim One: Failure to Obtain Psychiatric Evaluation

        In Claim One, Petitioner contends that defense counsel provided ineffective assistance by

failing to have Petitioner undergo a psychiatric evaluation before entering a guilty plea. Although

not entirely clear, Petitioner appears to allege that a psychiatric evaluation would have revealed that

she was not competent to decide between proceeding to trial or pleading guilty, and also that the

results of the evaluation could have been used as mitigation evidence. (D.I. 1 at 5; D.I. 10 at 5)

Petitioner presented this argument to the Delaware state courts in her Rule 61 proceeding. The

Superior Court denied the Claim as meritless, and the Delaware Supreme Court affinned that

                                                    5
Case 1:17-cv-01292-LPS Document 39 Filed 11/17/20 Page 7 of 19 PageID #: 1042




decision "on the basis of the [Superior C]ourt's letter decision dated October 1, 2015." Allemandi,

2016 WL 6648729, at *1. Given these circumstances, Claim One will only warrant relief if the

Superior Court's decision3 was either contrary to, or an unreasonable application of, clearly

established federal law.

        The Supreme Court precedent governing ineffective assistance of counsel claims is the two-

pronged standard enunciated in Strickland 11. Washington, 466 U.S. 668 (1984), and its progeny. See

Wiggins 11. Smith, 539 U.S. 510 (2003). Under the first Strickland prong, a petitioner must demonstrate

that "counsel's representation fell below an objective standard of reasonableness," with

reasonableness being judged under professional norms prevailing at the time counsel rendered

assistance. Strickland, 466 U.S. at 688. Under the second Strickland prong, a petitioner must

demonstrate "there is a reasonable probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different." Id. at 694. A reasonable probability is a

"probability sufficient to undermine confidence in the outcome." Id. A court can choose to address

the prejudice prong before the deficient performance prong and reject an ineffective assistance of

counsel claim solely on the ground that the defendant was not prejudiced. See Strickland, 466 U.S. at

698.

        In order to sustain an ineffective assistance of counsel claim, a petitioner must make

concrete allegations of actual prejudice and substantiate them, or otherwise she risks summary

dismissal. See Wells 11. Petsock, 941 F.2d 253, 259-60 (3d Cir. 1991); Doolf!Y 11. Petsock, 816 F.2d 885,

891-92 (3d Cir. 1987). Although not insurmountable, the Strickland standard is highly demanding




3
 Given the Delaware Supreme Court's reliance on the Superior Court's judgment, in this Opinion
the Court will reference the Superior Court's decision for all claims analyzed under§ 2254(d)(l).
                                                  6
Case 1:17-cv-01292-LPS Document 39 Filed 11/17/20 Page 8 of 19 PageID #: 1043




and leads to a "strong presumption that counsel's conduct falls within the wide range of reasonable

professional assistance." Strickland, 466 U.S. at 689.

        With respect to the first prong of the§ 2254(d)(1) inquiry, a "state court decision is contrary

to clearly established federal law if it applies a rule that contradicts the governing law set forth in

Supreme Court precedent, or if it confronts a set of facts that are materially indistinguishable from a

decision of [the Supreme] Court and nevertheless arrives at a result different from that reached by

the Supreme Court." Eley v. Erickson, 712 F.3d 837, 846 (3d Cir. 2013). Here, the Superior Court

decision was not contrary to Strickland; it correctly identified the Strickland standard applicable to

Claim One. (D.I. 17-6 at 27; see also Williams, 529 U.S. at 406 ("[A] run-of-the-mill state-court

decision applying the correct legal rule from [Supreme Court] cases to the facts of a prisoner's case

[does] not fit comfortably within§ 2254(d)(1)'s 'contrary to' clause.").

        The Court must also determine if the Superior Court reasonably applied the Strickland

standard to the facts of Petitioner's case. When considering the second prong of the§ 2254(d)

inquiry, the Court must review the Superior Court's decision with respect to Petitioner's ineffective

assistance of counsel Claims through a "doubly deferential" lens. 4 See Richter, 562 U.S. at 105. The

relevant question when analyzing counsel's performance under the "doubly deferential lens" "is not

whether counsel's actions were reasonable, [but rather] whether there is any reasonable argument


4
As explained by the Richter Court,

                The standards created by Strick/and and § 2254(d) are both "highly
                deferential," and when the two apply in tandem, review is doubly so.
                The Strick/and standard is a general one, so the range of reasonable
                applications is substantial. Federal habeas courts must guard against
                the danger of equating unreasonableness under Strickland with
                unreasonableness under § 2254(d).

Richter, 562 U.S. at 105 (internal citations omitted).

                                                     7
Case 1:17-cv-01292-LPS Document 39 Filed 11/17/20 Page 9 of 19 PageID #: 1044




that counsel satisfied Strick/antis deferential standard" Id. In tum, when assessing prejudice under

Strick/and, the question is "whether it is reasonably likely the result would have been different'' but

for counsel's perfonnance, and the ''likelihood of a different result must be substantial, not just

conceivable." Id. Finally, when viewing a state court's detennination that a Strickland claim lacks

merit through the lens of§ 2254(d), federal habeas relief is precluded "so long as fainninded jurists

could disagree on the correctness of the state court's decision." Id. at 101.

        A defendant has a due process right not to be tried while incompetent. See Drope v. Missouri,

420 U.S. 162, 171-72 (1975). Nevertheless, the fact that a person suffers from mental illness and is

taking medication for that mental illness does not, on its own, provide a reason to doubt the

person's competency to stand trial. See Jermyn v. Horn, 266 F.3d 257,293 (3d Cir. 2001). A person is

competent to stand trial when she has a "sufficient present ability to consult with l}ler] lawyer with a

reasonable degree of rational understanding'' and possesses "a rational as well as factual

understanding of the proceedings against l}ler]." Dus~ v. United States, 362 U.S. 402 (1960). ''To be

legally incompetent, [the person's] mental illness must have rendered l}ler] unable to consult with

l}ler] attorney or understand the proceedings at the time of trial." Cherys v. United States, 552 F.

App'x 162 (3d Cir. Jan. 9, 2014). "[E]vidence of a defendant's irrational behavior, [her] demeanor at

trial, and any prior medical opinion on competence to stand trial are all relevant in determining

whether further inquiry is required, but ... even one of these factors standing alone may, in some

circumstances, be sufficient." Drope, 420 U.S. at 180.

        In tum, it is well-settled that an attorney renders ineffective assistance by failing to inquire

into a defendant's competency and failing to request a competency hearing if there are sufficient

indicia of incompetence to give objectively reasonable counsel reason to doubt the defendant's

competency. See Jermyn, 266 F.3d at 300. Determining whether there were such indicia of

                                                    8
Case 1:17-cv-01292-LPS Document 39 Filed 11/17/20 Page 10 of 19 PageID #: 1045




incompetency that an attorney's failure to request a competency hearing fell below an objective

standard of reasonableness necessarily requires enmioiog what counsel did, and what facts counsel

knew at the time that would bear on the issue of the defendant's competency to stand trial. See

Jermyn, 266 F.3d at 300.

        The following facts provide important background infonnation relevant to the Court's

analysis of Claim One.

        On April 9, 2014, at final case review, Petitioner infonned the Superior Court that she

intended to enter a guilty plea. (D.I. 17-9 at 14-22) During the plea colloquy, however, Petitioner

changed her mind, telling the Superior Court that she wanted a trial and that she was having

difficulty understanding everything. The Superior Court continued the case until the next day. (Id.)

On April 10, 2014, defense counsel infonned the Superior Court that Petitioner was ready to enter

her plea. (D.I. 17-9 at 24-25) Specifically, defense counsel stated:

                As the court can see and we discussed yesterday, [Petitioner] is being
                medicated by the Department of Corrections for some mental health
                disorders, and [s]he is taking Risperdal, Haldol by injection, and Paxil,
                and [s]he gets doses by the prison at 3:00 a.m. and at 7:00 p.m.

                Yesterday at about 3:00 p.m., when things unfolded during our
                colloquy, [s]he tells me it's a time of day when the medicine is wearing
                off and [s]he just was overwhelmed by the process.

                Both myself and my psycho-forensic evaluator ... spent some time
                separately with [Petitioner] about what was going on. I think [s]he was
                just overwhelmed by the process, wanted an ovem,jght to think about
                things.

                I spoke with [her] again this morning. [S]he is still desirous of Your
                Honor accepting this plea and going forward with sentencing today.

(D.I. 17-9 at 24-25)




                                                   9
Case 1:17-cv-01292-LPS Document 39 Filed 11/17/20 Page 11 of 19 PageID #: 1046




          The Superior Court confirmed with Petitioner that she did want to enter the plea and

proceeded with the colloquy. (D.I. 17-9 at 25-26) Petitioner admitted that she was guilty of second

degree rape and continuous sexual abuse of a child. (D.I. 17-9 at 25-27) When asked if she had any

issues, problems, or complaints with defense counsel that might get in the way of entering her plea

knowingly, voluntarily, and intelligently, Petitioner responded in the negative. (D.I. 17-9 at 27-32)

The Superior Court accepted the plea as knowing, voluntary, and intelligent. Petitioner then stated:

"It's been a long process and I'm getting what I deserve. I just want to apologize and say thank you,

I'm at your mercy." (D.I. 17-9 at 34)

          Thereafter, in her Rule 61 motion, Petitioner argued that "if my defense counsel ... had let

me be evaluated at the proper facility given my long history of psychiatric care and the use of

psychotropic medications, she would have then known what mind frame I was in and whether or

not I could properly decide on whether to take a plea or go to trial." (D.I. 17-9 at 41) After

reviewing the case history, transcripts, and thorough explanations defense counsel provided in her

Rule 61 affidavit, the Superior Court concluded that defense counsel made a reasonable strategic

decision to forego a mental health evaluation. (D.I. 17-6 at 25-26) Specifically, the Superior Court

opined:

                 [W]hat the Court has before it is an attorney that recognized the
                 seriousness of the case, spent appropriate time with [Petitioner], and
                 did her due diligence. [Petitioner] informed the Court [s]he had no
                 "issues, problems, headaches or complaints with [her] attorney or her
                 staff."

                                         *       *        *     *

                 Ground Two is likewise denied based upon the Rule 61 (g) affidavit of
                 trial counsel. [Petitioner's] mental health issues were known to trial
                 counsel. She brought in a psycho-forensic evaluator to assist in the
                 defense. Specific strategy discussions about not getting an evaluation
                 from the Delaware Psychiatric Center or a private expert were

                                                     10
Case 1:17-cv-01292-LPS Document 39 Filed 11/17/20 Page 12 of 19 PageID #: 1047




                discussed. The downside of such an evaluation was significantly
                greater than the upside, i.e., getting a guilty, but mentally ill plea.

                In the present motion, there is nothing from any doctor or expert to
                contradict the report of trial counsel or place [Petitioner's] competency
                on April 10, 2014 in question. A defendant is not entitled to a mental
                health evaluation just because [s]he wants one.

                This claim fails based upon the transcript and the Rule 61 (g) affidavit
                of trial counsel. Nothing that has been placed before the Court by the
                defense proves this claim other than [Petitioner's] personal
                conclusions.

                                        *       *        *      *

                In summary, [Petitioner's] complaints against [her] trial counsel have
                not been proven. [She] has not established that [counseij objectively
                and professionally committed error by what she did or did not do, nor
                has [she] established any prejudice.

(D.I. 17-6 at 26)

        The record in this case supports the Superior Court's explicit factual determination that

defense counsel spent an appropriate amount of time with Petitioner to assess her competency to

stand trial, as well as the Superior Court's implicit factual determination that there were not

sufficient indicia of incompetence to give counsel reason to doubt Petitioner's competency. For

instance, in her Rule 61 affidavit, defense counsel explained that she spent a great deal of time

discussing the case with Petitioner and did not have any concerns about Petitioner's competency.

Defense counsel noted: "During every encounter I had with [Petitioner], either in person, or in

writing, [s]he engaged in thoughtful conversation about [her] case, asked appropriate questions, and

seemed to understand the process and the issues in [her] case." (D.I. 17-9 at 47) Defense counsel

explained that she met with Petitioner on several occasions 3:0d also communicated with Petitioner

through written correspondence. During these interactions, defense counsel and Petitioner:



                                                    11
Case 1:17-cv-01292-LPS Document 39 Filed 11/17/20 Page 13 of 19 PageID #: 1048




(1) discussed Petitioner's history of mental health issues; (2) discussed the medications Petitioner

was taking; (3) discussed the evidence in Petitioner's case, "including the disclosures that had been

made by the child;" (4) reviewed the audiotapes containing the Children's Advocacy Center

interviews; (5) discussed strategic reasons to not pursue a mental defense in Petitioner's case; and

(6) discussed defense counsel's concerns about having a full psychiatric report provided to the State

and the Superior Court. (D.I. 17-9 at 46-50) Defense counsel described how she attempted to

negotiate a "guilty but mentally ill plea" and why she believed pursuing that option was not in

Petitioner's best interest. (D.117-9 at 46-50) Defense counsel also stated that she fully discussed

the plea with Petitioner, and when she reviewed the plea offer again before the second plea colloquy

on April 10, 2014, Petitioner did not express any desire to take her case to trial. (D.I. 17-9 at 44-46)

        In contrast, Petitioner does not provide evidence that there were sufficient indicia to give

defense counsel reason to doubt her competence to enter a guilty plea. As noted above, Petitioner's

instant contention of incompetency is inconsistent with her conduct and statements she made

during the plea colloquy that led to her guilty plea. Although Petitioner attempts to support her

assertion of incompetency in this proceeding with a gender dysphoria report issued by the Gender

Dysphoria Consultation Group 5 ("GDCG") in March 2018 containing some generalized

information about her mental health history, the GDCG Report does not cast doubt on defense

counsel's determination in 2014 that at that point Petitioner was competent to enter a guilty plea.

(D.1. 26 at 6-17) As a general rule, retrospective competency determinations are disfavored, but may

be permissible if the passage of time is not great and the mental health expert can consult


51:be GDCG is comprised of clinical leaders in the medical and mental health departments of
Connections and the Bureau of Correctional Healthcare Services of Delaware's Department of
Correction (''DOC''). (D.I. 26 at 7) "The GDCG provides advice and guidance to the treatment
teams in a collaborative effort to help [ttansgender] patients overcome their distress and move
forward with their transitions in an individualized and responsible manner." (Id.)
                                                   12
Case 1:17-cv-01292-LPS Document 39 Filed 11/17/20 Page 14 of 19 PageID #: 1049




contemporaneous medical reports. The 2018 GDCG Report provided by Petitioner does not even

remotely address or assess Petitioner's competency to enter a guilty plea in 2014. Consequently, the

Report does not affect the Superior Court's conclusion that defense counsel's decision to forego a

psychiatric evaluation for Petitioner did not fall below an objective standard of reasonableness.

        Petitioner has also failed to establish prejudice under Strickland, because she has not

demonstrated a reasonable probability that she would have been found incompetent to enter a plea

but for defense counsel's failure to have her undergo a psychiatric evaluation. To the extent

Petitioner offers the 2018 GDCG Report to demonstrate prejudice, the Court has already explained

that the Report is irrelevant for two reasons: (1) it does not address the issue of Petitioner's

competency; and (2) it was issued five years after Petitioner entered her guilty plea.

         Additionally, to the extent Petitioner asserts that defense counsel was ineffective because a

psychiatric evaluation would have provided mitigating evidence for sentencing purposes, she has

 failed to satisfy either prong of Strick/and. In her Rule 61 affidavit, defense counsel explained:

                 In a nutshell, I had a concern that if a full fpsychiatric] report was
                 generated and the prosecutor and the [Superior] Court had a full
                 picture of the facts of this case as well as the full details of [Petitioner's]
                 life, that we might not be able to negotiate [her] sentence down to a
                 tenn. of years. I was concerned that in asking for a full blown
                 psychiatric evaluation which is done by the State Hospital the report
                 would go to the [Superior] Court and the prosecutor. I also thought
                 that based on the communications that [the psycho-forensic evaluator]
                 and I had with [Petitioner] that if I retained a private forensic mental
                 evaluation on [her] that this report would not be helpful in tenn.s of a
                 legal defense.

 (D.I. 17-9 at 49) Defense counsel asserted that she "discussed with [Petitioner] at great length why

 any resolution that involved a pre-sentence investigation was not in [her] best interest and

 [Petitioner] agreed." (D.I. 17-9 at 50) When concluding that defense counsel made a reasonable

 strategic decision to forego a mental health evaluation, the Superior Court noted "[t]he downside of

                                                       13
Case 1:17-cv-01292-LPS Document 39 Filed 11/17/20 Page 15 of 19 PageID #: 1050




such an evaluation was significantly greater than the upside, i.e., getting a guilty but mentally ill plea."

(D.I. 17-6 at 26) Peri.ti.oner has not provided any argument or evidence to cast doubt on either

conclusion. Additionally, given the disturbing nature of Peri.ti.oner's crimes - she raped her daughter

on a number of occasions when the daughter was four and five years old - there was a very real

possibility that the sentencing judge would have considered Peri.ti.oner a risk to public safety if

provided with additional information about the crimes and Peri.ti.oner's mental health history. See,

e.g., Williams v. State, 110 A.3d 550, 552 (Del. 2015).6 The Superior Court could have sentenced

Peri.ti.oner to anywhere between twelve and fifty years of incarceration. Defense counsel made a

reasonable strategic decision to request immediate sentencing and present as little information to the

Superior Court about the crimes and Peri.ti.oner's mental health history as possible. The Superior

Court then did not exceed the twenty year sentence recommended by the State.

        Based on the foregoing, the Court concludes that the Superior Court reasonably determined

the facts in light of the evidence presented and reasonably applied clearly established federal law

when denying Peri.ti.oner's instant ineffective assistance of counsel allegations. Accordingly, the

Court will deny Claim One for failing to satisfy the standards in§ 2254(d)(1) and (2).




6
 In Williams, 110 A.3d at 552, the Delaware Supreme Court held:

                In a non-capital sentencing hearing, where the judge must determine
                the length of the defendant's prison sentence, mitigation evidence
                plays a less central role. Because the defendant may eventually be
                released from prison, the sentencing judge must consider what
                sentence best promotes public safety. Mitigating evidence that allows
                a judge to have a better understanding for why the defendant
                committed the offense is less critical to the overall sentencing calculus
                in a context where the central consideration is how long the offender
                should be incapacitated not just as a fair retributive punishment, but
                to protect the public.
                                                   14
Case 1:17-cv-01292-LPS Document 39 Filed 11/17/20 Page 16 of 19 PageID #: 1051




        C. Claims Two and Three: Procedurally Barred

        In Claim Two, Petitioner contends that defense counsel yelled at her and threatened her

after the first interrupted plea colloquy, thereby forcing Petitioner to enter a guilty plea on the next

day, April 10, 2014. (D.I. 1 at 7) Although Petitioner raised Claim Two in her Rule 61 motion, she

did not present it to the Delaware Supreme Court on post-conviction appeal. Therefore, Petitioner

has not exhausted state remedies for Claim Two.

        In Claim Three, Petitioner contends that review of Delaware Family Court files would have

revealed she was actually innocent, because the victim's mother had previously threatened to :ruin

Petitioner's life. (D.I. 1 at 8) Relatedly, Petitioner asserts that defense counsel provide ineffective

assistance by failing to investigate those threats and for failing to investigate the lack of physical

evidence backing up the sexual abuse allegations. Petitioner did not raise the portion of Claim Three

alleging ineffective assistance in her Rule 61 motion or on post-conviction appeal. Although she

raised the actual innocence assertion in a motion for modification of sentence, she did not present

that issue to the Delaware Supreme Court because she did not appeal the denial of the modification

of sentence motion. Thus, Petitioner has not exhausted state :remedies for Claim Three.

        At this juncture, any attempt by Petitioner to raise Claims Two and Three in a new Rule 61

motion would be barred as untimely under Delaware Superior Court Criminal Rule 61(i)(1) and

barred as second or successive under Rule 61(i)(2). Since there is no indication that Rule 61(d)(2)

and (i)(S)'s exceptions to the bars in Rule 61(i)(1) and (2) apply in this case, any attempt to exhaust

state remedies would be futile. Given this futility, the Court must treat Claims Two and Three as

technically exhausted but procedurally defaulted, meaning that the Court cannot review the merits of

the Claims absent a showing of cause and prejudice, or that a miscarriage of justice will :result absent

such review.

                                                    15
Case 1:17-cv-01292-LPS Document 39 Filed 11/17/20 Page 17 of 19 PageID #: 1052




        Petitioner appears to assert that she failed to present Claims Two and Three to the Delaware

state courts because postconviction counsel refused to allege them in her Rule 61 motion. (D.I. 1 at

7-8; D.I. 10 at 7) In Martinez v. %'an, 566 U.S. 1, 12, 16-17 (2012), the Supreme Court held that

inadequate assistance or the absence of counsel during an initial-review state collateral proceeding

may establish cause for a petitioner's procedural default of a claim of ineffective assistance of trial

counsel. In order to obtain relief under Martinez, a petitioner must demonstrate that the state did

not appoint counsel in the initial-review collateral proceeding or there was ineffective assistance of

counsel during the initial collateral proceeding, that the underlying ineffective assistance of trial

counsel claim is substantial, and that he was prejudiced Id. at 14-17. A "substantial" ineffective

assistance of trial counsel claim is one that has "some" merit'' which, given the Martinez Court's

citation to MiJ/er-EI v. Cockrell, 537 U.S. 322 (2003), appears to be governed by the standards

applicable to certificates of appealability, see Martinez, 566 U.S. at 13. Significantly, the Martinez

Court explicitly limited its rule, stating that the "holding in this case does not concern errors in other

kinds of proceedings, including appeals from initial-review collateral proceedings." Id. at 16. The

Supreme Court explained that, "[w]hile counsel's errors in these [other kinds ofJ proceedings

preclude any further review of the prisoner's claim, the claim will have been addressed by one court,

whether it be the trial court, the appellate court on direct review, or the trial court in an initial-review

collateral proceeding." Id. at 11.

        Here, Martinez does not excuse the default of the actual innocence argument portion of

Claim Three, because that portion does not allege ineffective assistance of trial/plea counsel.

Although Claim Two and the remaining portion of Claim Three do allege ineffective assistance on

the part of trial/plea counsel, the Court concludes that Martinez does not provide cause because

neither of Petitioner's assertions have "some merit." Petitioner's unsupported, conclusory, and self-

                                                    16
Case 1:17-cv-01292-LPS Document 39 Filed 11/17/20 Page 18 of 19 PageID #: 1053




serving assertions do not cast doubt on the extremely thorough and valid explanations defense

counsel provided in her Rule 61 affidavit. For instance, with respect to Claim Two, defense

counsel's Rule 61 affidavit described in great detail the discussions she had with Petitioner

concerning the possible altematives to pleading guilty, the details of the plea offer, and the

consequences of pleading guilty. (D.1. 17-9 at 44-46) With respect to Claim Three, defense counsel

described how she and Petitioner "discussed a civil Family Court case with which [Petitioner] was

involved and the private representation [Petitioner] had in connection with that matter. [S]he signed

a release for me to able to obtain infonn.ation from [her] civil lawyer." (D.I. 17-9 at 48) Defense

counsel also described how she and Petitioner reviewed the tapes of the victim's interviews at the

Children's Advocacy Center, and that the "child's second interview with the CAC contained some

extremely graphic details of the abuse she endured at the hands of my client." (D.I. 17-9 at 50)

After that review, Petitioner "agreed that if a jury heard the child's allegations that things would not

go well for [Petitioner] at trial." (D.I. 17-9 at 48) In addition, the Court notes that the transcript of

the plea colloquy on April 10, 2014 does not in any way indicate that Petitioner felt coerced to enter

a guilty plea. For all of these reasons, the Court concludes that Martinez is inapplicable to excuse

postconviction counsel's default of Claims Two and Three.

        In the absence of cause, the Court will not address the issue of prejudice. Additionally, the

miscarriage of justice exception cannot excuse Petitioner's default, because she does not assert any

new reliable evidence of his actual innocence. Thus, for all of these reasons, the Court will deny

Claims Two and Three as procedurally barred.

V.      PENDING MOTIONS

        During the pendency of this proceeding, Petitioner filed a Motion to Consolidate Cases (D.I.

31), Motion to Appoint Counsel (D.I. 34), Motion for Emergency Declaratory Order (D.1. 37), and

                                                   17
Case 1:17-cv-01292-LPS Document 39 Filed 11/17/20 Page 19 of 19 PageID #: 1054




Motion for Emergency Temporary Restraining Order (D.I. 38). Given the Court's determination

that the instant Petition does not warrant habeas relief, the Court will dismiss these Motions as

moot. The Court also notes that the Mori.on to Consolidate is denied because the other cases which

Peri.ti.oner wishes to consolidate are not cases filed pursuant to 28 U.S.C. § 2254.

VI.     CERTIFICATE OF APPEALABILITY

        A district court issuing a final order denying a § 2254 petition must also decide whether to

issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011); 28 U.S.C. § 2253(c)(2). A

certificate of appealability is appropriate when a petitioner makes a "substantial showing of the

denial of a constitutional right'' by demonstrating "that reasonable jurists would find the district

court's assessment of the constitutional claims debatable or wrong." 28 U.S.C. § 2253(c)(2); see also

Slack v. McDaniel, 529 U.S. 473,484 (2000).

        The Court has concluded that the instant Peri.ti.on does not warrant relief. Reasonable jurists

would not find this conclusion to be debatable. Accordingly, the Court will not issue a certificate of

appealability.

VII.    CONCLUSION

        For the reasons discussed, the Court concludes that the Petition must be denied. An

appropriate Order will be entered.




                                                   18
